Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 1 of 14 PageID #: 236




                  EXHIBIT 6
  Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 2 of 14 PageID #: 237




I, Pi Yin Chiang, hereby declare:
That I possess advanced knowledge of Mandarin and English. My qualifications are as follows:

    •   BA from National Cheng Chi University in Taipei Taiwan and an MBA from Baruch College
    •   20 years of experience in the translation and interpretation field
    •   A New York court certified interpreter in 2018
The attached translation of “2-No. 25323977-CNIPA decision” and “4-No. 8571479-CNIPA re-
examination decision” is, to the best of my knowledge and belief, a true and accurate translation from
Mandarin to English.


All statements made in this declaration of my own knowledge are true and all statements made on
information and belief are believed to be true. I make these statements with the understanding that willful
false statements are the like are punishable by fine or imprisonment, or both.


I declare under penalty of perjury that the forgoing is true and correct.


Executed on this 5th day of March, 2021.


At: email




                                                                    _____________________
                                                                    Pi Yin Chiang




                                                                                           Exhibit 6, Page 1
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 3 of 14 PageID #: 238




                                                               Exhibit 6, Page 2
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 4 of 14 PageID #: 239




                                                               Exhibit 6, Page 3
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 5 of 14 PageID #: 240




                                                               Exhibit 6, Page 4
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 6 of 14 PageID #: 241




                                                               Exhibit 6, Page 5
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 7 of 14 PageID #: 242




                                                               Exhibit 6, Page 6
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 8 of 14 PageID #: 243




                                                               Exhibit 6, Page 7
  Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 9 of 14 PageID #: 244




                        China National Intellectual Property Administration



                            Decision Regarding the Request for Cancellation
                       For No. 8571479 “EMERSON QUIET KOOL” Trademark
                                                              Trademark Ping Zi [2020] No. 0000093588


Applicant (the applicant of the original cancellation): EMERSON QUIET KOOL Co., Ltd.
Attorney: Guangdong Zhongyi Law Firm
Respondent (the respondent of the original cancellation): Emerson Electric
Attorney: Beijing JunHe LLP


        The Applicant was dissatisfied with our Office’s decision for the Trademark Che San Zi (2019)
No. Y007526 case in regards to the No. 8571479 “EMERSON QUIET KOOL” trademark (hereinafter
referred to as the re-examined trademark) cancellation proceeding, and applied to our Office for re-
examination on May 9, 2019. Our Office accepted the application, and the re-examination has now been
completed.
        Our Office believes that the evidence provided by the Respondent (the respondent of the original
cancellation) for the use of the re-examined trademark during the period from July 13, 2015 to July 12,
2018 (hereinafter referred to as the designated period) is valid. The applicant’s application for
cancellation shall be rejected, and the re-examined trademark shall not be cancelled.
       The main reason for the Applicant’s re-examination: The Applicant believes that the re-examined
trademark has not been used in a real and effective manner within the designated period, and the
Applicant urges to cross-examine the evidence and materials provided by the Respondent. To sum up, the
Applicant requests to cancel the registration of the re-examined trademark.
        The main reason for the Respondent’s re-examination: the Respondent is a diversified global
manufacturer in the United States, established in 1890, and through the cooperation with its subsidiaries
Emerson Environmental Optimization Technology (Suzhou) Co., Ltd. (hereinafter referred to as Emerson
Suzhou Company), the Chinese distributors, Shanghai Ruifu Environmental Technology Co., Ltd.
(hereinafter referred to as Shanghai Ruifu Company) and Shanghai Yongle Building Equipment Sales


                                                   1/4


                                                                                          Exhibit 6, Page 8
 Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 10 of 14 PageID #: 245


Co., Ltd., the Respondent produces, sells and promotes products with the re-examined trademark. The
evidence submitted by the Respondent is sufficient to prove that the re-examined trademark has been used
on air-conditioning devices and other designated commodities in a true, legal, and effective manner
within the designated period, and has achieved a high reputation. In summary, it is requested to sustain
the registration of the re-examined trademark.
        The Respondent submitted the copies of the trademark license agreement, the product supply and
marketing agreement, shipping orders, invoices, purchase orders, product and packaging pictures and
other evidence and materials to our Office.
       In order to ascertain the facts of the case, our Office collected the use evidence submitted by the
Respondent during the cancellation procedure for no-use of the re-examined trademark for three
consecutive years. This part of the evidence was basically the same as the evidence submitted by the
Respondent during the re-examination stage.
         Our Office sent the above-mentioned evidence submitted by the Respondent to the Applicant for
cross-examination. The Applicant put forward the following cross-examination opinions: the Applicant
did not recognize the authenticity, legality, and relevance of the evidence submitted by the Respondent. It
cannot prove that the Respondent has effectively used the re-examined trademark on the approved goods
within the designated period. The Applicant requests to cancel the registration of the re-examined
trademark.
         After re-examination, it is clear that the re-examined trademark was filed by the Respondent for
registration on August 13, 2010, and was approved on September 28, 2011. It was approved for use on
commodities such as Class 11 air conditioners and air conditioning equipment. It is currently in a
designated period. On July 13, 2018, the Applicant applied to our Office for the cancellation of the re-
examined trademark on the grounds of no use for three consecutive years.
        The above facts are evidenced by the trademark files and the cancellation decision.
         Our Office believes that the designated period for the use of the re-examined trademark in this
case was later than May 1, 2014 and earlier than November 1, 2019. According to the principle of non-
retroactivity, substantive issues should be subject to the 2013 Trademark Law, and procedural issues
should still be subject to the 2019 Trademark Law.




                                                    2/4

                                                                                              Exhibit 6, Page 9
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 11 of 14 PageID #: 246


         The focus of this case is whether the Respondent used the re-examined trademark in the sense of
trademark law during the designated period. In this case, according to the trademark license agreement
submitted by the Respondent, it is known that the Respondent authorized Emerson Suzhou Company to
produce and sell air-conditioning products in China to use “EMERSON and drawing(s)” and the
“EMERSON QUIET KOOL” trademarks. The license period is December 31, 2016 to December 31,
2019; The contents of the purchase and sale agreement signed between Emerson Suzhou and Shanghai
Ruifu on May 29, 2018 reflect the sales situation of the air condition products (the comfort system) with
“EMERSON QUIET KOOL” logos, along with the corresponding Jiangsu VAT invoice number
04376324 to prove that the purchase and sale agreement has been actually fulfilled, and the submitted
product and packaging pictures also further support the actual use of the “EMERSON QUIET KOOL”
trademark. In view of the fact that the English logo embodied in the above-mentioned evidence is the
same as the re-examined trademark “EMERSON QUIET KOOL”, it can be determined that the re-
examined trademark is effectively used on air-conditioning products; at the same time, all other products
of category 11 air-conditioning equipment approved for use for the re-examined trademark are similar to
the air-conditioning products, so it can be deemed that the re-examined trademark has been truly and
effectively used on all approved products and should be sustained.
        In accordance with Article 54 and Article 55 of the Trademark Law of 2019, our Office has
decided as follows:
        The registration of the re-examined trademark shall be sustained.
         If the parties are dissatisfied with this decision at that time, they may file a suit in the Beijing
Intellectual Property Court within thirty days from the date of receipt of this decision, and submit a copy
of the complaint to the court at the same time or within fifteen days at the latest or inform our Office in
writing separately.




                                                     3/4

                                                                                            Exhibit 6, Page 10
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 12 of 14 PageID #: 247


                                                        Members of the collegiate group: Yuan Yuan MA
                                                                                           Xu ZHANG
                                                                                        Meng ZHANG
[seal:] China National Intellectual Property Administration/April 24, 2020/Trademark review stamp/
1101081467335




                                                  4/4

                                                                                      Exhibit 6, Page 11
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 13 of 14 PageID #: 248




                                                                                            Stamp
                                                          Beijing

                                                          2020.05.15.20

                                                          Business Letter 6-98
                                    Local register mail
                                    00025 gram



  20th Floor, China Resources Building, Jianguomen
  North Street, Dongcheng District, Beijing

  Beijing JunHe LLP




                                    Trademark Office of the China National Intellectual Property
                                    Administration

                                    Address: No. 1 Chama South Street, Xicheng District, Beijing

                                    Zip code: 100055




                                                                                           Exhibit 6, Page 12
Case 1:20-cv-01449-LPS Document 8-6 Filed 03/05/21 Page 14 of 14 PageID #: 249




                                                                 Beijing

                                                                                      Dong Dan (T ou) 1




                                             Langfang Yonghua Paper Plastic Product
                                             Factory
                                             Standard GB/T 1416-2003
                                             Volume: 200000
                                             Produced in 2019
                                             Supervised by Hebei Postal Management
                                             Bureau
                                             05-R018-C5 domestic envelope




                                                                             Exhibit 6, Page 13
